United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1873
                         ___________________________

                           Extra Hands, Inc.; Kathy Smith

                        lllllllllllllllllllllPlaintiffs - Appellants

                                            v.

               Missouri Department of Mental Health; Angie Alford

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                   ____________

                           Submitted: December 8, 2021
                             Filed: December 13, 2021
                                  [Unpublished]
                                  ____________

Before BENTON, KELLY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Extra Hands, Inc. and its owner Kathy Smith appeal the district court’s1 adverse
grant of summary judgment in their 42 U.S.C. § 1983 action. Upon careful de novo

      1
       The Honorable Abbie Crites-Leoni, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
review, we affirm. See Pals v. Weekly, 12 F.4th 878, 881 (8th Cir. 2021) (standard
of review). We agree with the district court that appellants had no protected property
interest in the contract, as it was terminable at will, see Omni Behav. Health v. Miller,
285 F.3d 646, 652-53 (8th Cir. 2002) (contract with state entity gives rise to protected
property interest when contract confers protected status or permanence, or provides
that state can terminate contract only for cause; as plaintiff’s contract with state
agency was terminable at will, it had no protected property interest therein); and that
their disqualification from forming future contracts with the appellee agency did not
implicate their liberty interest, as it was not based on public charges of fraud or
dishonesty, see Jones v. McNeese, 746 F.3d 887, 899-900 (8th Cir. 2014) (while
defendant’s failure to reinstate plaintiff on contractor list harmed his ability to pursue
his profession, defendant’s internal emails alleging that plaintiff may have engaged
in unethical conduct did not create level of stigma required to implicate liberty
interest). We decline to address appellants’ new arguments on appeal. See Oglesby
v. Lesan, 929 F.3d 526, 534 (8th Cir. 2019).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                           -2-